The first and second assignments of error, which go to the rulings of the court upon the admission of testimony, are not supported by authority cited, and the argument of appellant's counsel to sustain these assignments is:
  "The first two assignments are based on rulings of the court on the admission of evidence in the case, and we respectfully insist that the court committed error against this appellant by holding against him in these rulings."
This statement, of course, is of no aid to the court in arriving at a decision of this case. The brief does not comply with the rule, and these two assignments are waived. Syllacauga L. Co. v. Hendrix, 103 Ala. 254, 15 So. 594; Sov. Camp W.O.W. v. Ballard, 19 Ala. App. 411, 97 So. 895.
The cause was tried before the court without the intervention of a jury, and the *Page 574 
bill of exceptions fails to state that such bill contained all of the evidence offered on the trial. We must therefore presume in favor of the court's finding that there was sufficient evidence to sustain them. American Trust Co. v. Hanna, 19 Ala. App. 301,97 So. 154.
We find no error in the record, and the judgment is affirmed.
Affirmed.